Exhibit 10.19

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made this 4th day of January, 1995,
by and between South Dakota Soybean Processors (hereinafter “Employer”), and
Larry Mahlum (hereinafter “Employee”).

 

W I T N E S S E T H:

 

In consideration of the mutual promises and covenants as hereinafter set forth,
the parties agree as follows:

 

1.             Employment. The Employer hereby employs the Employee and the
Employee hereby accepts employment with the Employer on the terms and conditions
set forth in this Agreement. The Employee shall be considered an at-will
employee and may be terminated with or without cause.

 

2.             Term. The term of employment under this Agreement shall commence
January 1, 1995, and shall continue thereafter unless and until terminated as
hereinafter provided. The hours of employment shall be set by the Board of
Directors and/or the President.

 

3.             Duties. The Employee is engaged to perform consulting services
for and on behalf of the Employer. In addition to consulting services, the
Employee shall also perform services coordinating the construction project for
the Cooperative, including obtaining necessary permits, ensuring compliance with
all state and federal laws and regulations, contacting design engineering firms,
requesting bids from various contractors, and submitting the bids to the Board
of Directors.

 

In consideration of the compensation payments to be made and the other benefits
extended herein, the Employee agrees to serve the Employer faithfully and to the
best of his

 

--------------------------------------------------------------------------------


 

ability, to use his best efforts to promote the interests of the Employer and to
devote such time, energy and skill as may be required to perform the duties and
services specified herein.

 

4.             Compensation. The Employer during the term of this Agreement
shall pay the Employee a monthly salary of Four Thousand and No/100 Dollars
($4,000.00) payable on the last day of each month.  [Increased to $5,000 per
month or $60,000 per year on September 1, 1995.]

 

5.             Expenses. Employer will reimburse Employee for all legitimate and
reasonable expenses, including travel, mileage, postage and phone expenses,
incurred by Employee in the discharge of his duties in connection with the
business of Employer, and authorized upon the presentment by Employee, from time
to time, of an itemized account of such expenditures and receipts therefor.
Mileage shall be paid at the rate of $.28 per mile.

 

6.             Termination by Employee. The Employee may terminate this
Agreement upon thirty (30) days written notice to the Employer.

 

7.             Termination by Employer. Employer may terminate this Agreement at
any time, with or without cause, without notice and without any liability on the
part of Employer.

 

8.             Construction. This Agreement shall be governed by the laws of the
State of South Dakota.

 

9.             Entire Agreement. This instrument contains the entire agreement
of the parties concerning employment and may not be changed except by written
agreement duly executed by the parties hereto.

 

10.           Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their successors, heirs, and personal
representatives.

 

2

--------------------------------------------------------------------------------


 

11.           Severability. Each provision of this Agreement shall be considered
severable and if for any reason any provision is determined to be invalid, such
invalidity shall not impair or otherwise affect the validity of the other
provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement from the
date and year first above written.

 

 

EMPLOYER

 

 

 

SOUTH DAKOTA SOYBEAN PROCESSORS

 

 

 

By

/s/ Paul W. Casper

 

 

Its President

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

  /s/ Larry Mahlum

 

 

Larry Mahlum

 

3

--------------------------------------------------------------------------------